128 S.E.2d 598 (1962)
258 N.C. 287
George W. HARTLEY, Plaintiff,
v.
NORTH CAROLINA PRISON DEPARTMENT, Defendant.
No. 453.
Supreme Court of North Carolina.
December 12, 1962.
*599 Thomas Wade Bruton, Atty. Gen., Richard T. Sanders, Staff Atty., Ted C. Brown, Staff Atty., for the State.
Brooks & Brooks, by Eugene C. Brooks, III, Durham, for plaintiff, appellee.
HIGGINS, Justice.
The appellant argues the award should be disallowed for that the employee's injury did not arise out of and in the course of his employment. It contends the claimant climbed the fence for his own convenience rather than as a part of his duty. Appellant further contends the conclusions of law are contrary to, and not supported by, the evidence.
According to all the evidence the employee's duties required him to work within the enclosure except when he was called to relieve a guard stationed in a tower on the outside. When guard Prevatte called for relief, Hartley, whose duty it was to answer the call, was on the inside of the fence near the tower where Prevatte was stationed as a guard. Hartley could get to the tower by walking one hundred yards along the inside of the fence to a locked gate and have the guard from a nearby tower unlock it and let him through. He could then return on the outside of the fence to Prevatte's tower, a few feet from, but on the other side of the fence from the point where Hartley received the call. Instead, he undertook to climb the fence, fell or jumped, and was injured. He testified: "Mr. Prevatte asked me to relieve him * * * I started over the fence. * * * I lost my balance and it was either jump or fall. I *600 had gone over that fence before for the same purpose to relive the guard * * * I don't remember how many occasions * * * I know about other guards crossing the fence."
Prevatte testified, and Major Lennon, the institutional head of the camp, admitted: "After Mr. Hartley fell, the guard and the doctor got to him by climbing the fence."
The evidence abundantly supports the finding that Hartley was injured in attempting to go to the tower to relieve guard Prevatte. In fact, the evidence permits no other conclusion. Is compensation defeated because he attempted to cross the fence rather than go to the nearest gate, have a guard from the tower unlock the gate for him, then return on the outside of the fence to a point just a few feet from where he started? In a negligence case contributory negligence is a defense. But not even gross negligence is a defense to a compensation claim. Only intoxication or injury intentionally inflicted will defeat a claim. An intentional violation of an approved safety rule of which he had prior notice will not defeat, but will only reduce the amount of an award. G.S. § 97-12 provides: "No compensation shall be payable if the injury or death was occasioned by the intoxication of the employee or by the willful intention of the employee to injure or kill himself or another. When the injury or death is caused by the willful failure of the employer to comply with any statutory requirement or any lawful order of the Commission, compensation shall be increased ten per cent. When the injury or death is caused by the willful failure of the employee to use a safety appliance or perform a statutory duty or by the willful breach of any rule or regulation adopted by the employer and approved by the Commission and brought to the knowledge of the employee prior to the injury, compensation shall be reduced ten per cent. The burden of proof shall be upon him who claims an exemption or forfeiture under this section." (Emphasis added.)
The evidence does not suggest that Hartley was either intoxicated or that he intentionally injured himself. He was injured while going to the relief of a guard, which was a part of his assigned duty. In crossing the fence and saving approximately 200 yards of travel, he was following a course which he and others before him had followed. On the very occasion of his injury, the doctor and the guard called to his assistance also crossed the fence.
"It is generally conceded by all courts that the various Compensation Acts were intended to eliminate the fault of the workman as a basis for denying recovery." Chambers v. Union Oil Co., 199 N.C. 28, 153 S.E. 594; Michaux v. Gate City Orange Crush Bottling Co., 205 N.C. 786, 172 S.E. 406; Rowe v. Rowe-Coward Co., 208 N.C. 484, 181 S.E. 254 (citing Hawkins v. Bleakly, 243 U.S. 210, 37 S. Ct. 255, 61 L. Ed. 678). "We do not think compensation should be denied his dependents because he made an error of judgment and attempted to use a more hazardous means of transportation, * * * nor because in so doing he violated a rule which was not always observed by the employees." Archie v. Greene Bros. Lumber Co., 222 N.C. 477, 23 S.E.2d 834 (citing many cases). (The dissent involved the question of outside transportation to and from work.)
"Negligence is not a defense to a compensation claim. `The negligence of the employee, however, does not debar * * * compensation for an injury by accident arising out of and in the course of his employment. The only ground set out in the statute upon which compensation may be denied on account of the fault of the employee is when the injury is occasioned by his intoxication or willful intention to injure himself or another.'" Allred v. Allred-Gardner, Inc., 253 N.C. 554, 117 S.E.2d 476.
The findings and conclusions of the Industrial Commission and approved by the superior court are amply supported by the *601 evidence. To adopt the appellant's view would require a narrow and strained construction not permitted by the terms of the Workmen's Compensation Act. "It is generally held by the courts that the various compensation acts of the union should be liberally construed to the end that the benefits thereof should not be denied upon technical, narrow, and strict interpretation." Johnson v. Asheville Hosiery Co., 199 N.C. 38, 153 S.E. 591; Guest v. Brenner Iron & Metal Co., 241 N.C. 448, 85 S.E.2d 596; Hardy v. Small, 246 N.C. 581, 99 S.E.2d 862; Kellums v. Carolina Metal Products, Inc., 248 N.C. 199, 102 S.E.2d 841.
The essence of the story in this case may be told in few words: Usually the idea of a short cut is attractive. Sometimes it is dangerous. To follow the appellant's contention would require us to hold that contributory negligence in this case is a complete defense. Our cases construing the Act hold to the contrary. The judgment of the Superior Court of Wake County is
Affirmed.